Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 1 of 46

 

(FILED: NEW YORK COUNTY CLERK 07/06/2020 09:36 PM INDEX NO. 652918/2020

 

NYSCEF DOC. NO. 1

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF NEW YORK
LEE GODREY and YUN JAE CHUNG,

Plaintiffs,

-against-

CHUBB INSURANCE, LTD. and THE CHUBB
CORPORATION,

Defendant,

--- x

 

RECEIVED NYSCEF: 07/06/2020

Index No. CS 14 (3| 101.6
Date Purchased: fy) OK, 2020

Plaintiffs designate New York
County as the place of trial.

SUMMONS

YOU ARE HEREBY SUMMONED to answer the Verified Complaint in this action and
to serve a copy of your answer, or, if the Verified Complaint is not served with this Summons, to
serve a notice of appearance, upon the plaintiffs, LEE GODFREY and YUN JAE CHUNG, by
their attorneys, RUSSO & TONER, LLP, within twenty (20) days after the service of this
Summons, exclusive of the date of service (or within thirty (30) days after the service is complete
if this Summons is not personally delivered to you within the State of New York); and in the case
of your failure to appear or answer, judgment will be taken against you by default for the relief

demanded in the complaint.
This is an action seeking declaratory judgment.

Dated: New York, New York
July 6, 2020

Yours, etc.

RUSSO & TONER, LLP

David S.

David 8. Gould, Esq.
Attorneys for Plaintiff

LEE GODREY and

YUN JAE CHUNG

33 Whitehall Street, 16th Floor
New York, New York 10004
T: (212) 482-000!

F: (212) 482-0002

R&T File No.: 747.098

1 of 12
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 2 of 46

 

 

 

(FILED: NEW YORK COUNTY CLERK 07/06/2020 09:36 PM INDEX NO. 652918/2020
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 07/06/2029

Chubb Insurance, Ltd.

1133 Avenue of the Americas
34th & 35th Floors

New York City, NY 10036
(212) 703-7000

Fax: (212) 703-7009

Chubb Insurance, Ltd.

Long Island

333 Earle Ovington Blvd.
Suite 210

Uniondale, NY 11553-3644
(516) 745-8200

Fax: (516) 745-8498

The Chubb Corporation

202 Halls Mill Road
Whitehouse Station, New Jersey 08889

2 0f 12
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 3 of 46

 

 

(FILED: NEW YORK COUNTY CLERK 07/06/2020 09:36 PM INDEX NO. 652918/2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 07/06/2020

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF NEW YORK
a x
LEE GODREY and YUN JAE CHUNG, Index No.:

Plaintiffs,

VERIFIED COMPLAINT
-against-

CHUBB INSURANCE, LTD. and THE CHUBB
CORPORATION,

Defendant.

X

 

Plaintiffs, LEE GODREY and YUN JAE CHUNG, by their attorneys, RUSSO & TONER,
LLP, as and for their Verified Complaint, herein allege as follows:

1. That at all times, hereinafter mentioned, the plaintiffs, LEE GODFREY and YUN
JAE CHUNG (hereinafter “GODFREY and CHUNG”), were residents of the State of New York,
and for purposes of this Complaint and action, citizens of New York and subject to those
jurisdictional regulations governing service of process.

2, That at times relevant hereto, the defendant, CHUBB INSURANCE LTD.
(hereinafter, “CHUBB”) was and still is a foreign corporation organized and existing under and
by virtue of the laws of one or more States of the United States and doing business in the State of
New York.

3. That at times relevant hereto, the defendant, THE CHUBB CORPORATION
(hereinafter also, “CHUBB”) was and still is a foreign corporation organized and existing under
and by virtue of laws of one or more States of the United States and doing business in the State of

New York.

tad
°
Ph
es
RO
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 4 of 46

 

 

(FILED: NEW YORK COUNTY CLERK 07/06/2020 09:36 PM INDEX NO. 652918/2020
NYSCEP DOC. NO. 2 RECEIVED NYSCEF: 07/06/2020
4. That at all times, relevant hereto, CHUBB was and is duly licensed by the Insurance

Department of the State of New York and was and is in the business of issuing various policies of
insurance.

5, This action is brought for declaratory relief and ancillary relief pursuant to CPLR
§ 3017(b).

6. That upon information and belief, CHUBB issued policy no.: 13298330-06,
effective May 16, 2016, to the plaintiffs, GODFREY and CHUNG, for the purpose of homeowner
insurance. A copy of the policy of insurance issued to the plaintiffs by CHUBB is annexed hereto
as Exhibit “A”.

7. Among the properties covered by the insurance was a property located at 170 5th
Avenue, Apartment 7, New York, New York.

8. At no time since CHUBB’s policy was issued and at no time relevant to the issues
raised by this action were plaintiffs in default of any of its obligations as the insured under said
policy.

9. That on or about June 15, 2016 there was a flood at the property located at 170 5"
Avenue, Apartment 7, New York, New York.

10, That on or before June 15, 2016, said policy of insurance was in full force and
effect, issued for the benefit of the plaintiffs-the insureds.

11. That on or about March 4 and 5, 2017, there was a flood at the property located at
170 5 Avenue, Apartment 7, New York, New York.

12. That on or before March 4 and 5, 2017, said policy of insurance was in full force

and effect, issued for the benefit of the plaintiffs-the insureds.
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 5 of 46

 

(FILED: NEW YORK COUNTY CLERK 07/06/2020 09:36 PM INDEX NO. 652918/2020
NYSCEF Doc. NO. L RECEIVED NYSCEF: 07/06/2020

13. That there is an underlying action entitled Zale Contracting, Inc. v. Lee Godfrey

and Yun Jae Chung: Lee Godfrey and Yun Jae Chung v. VIP Fire Sprinkler, Inc. a/k/a VIP Fire

Protection, Inc., under the Index No.: 652584/2019, venned in the Supreme Court, New York

 

County (the “Zale Action”). A copy of that Complaint from plaintiff, Zale Contracting, Inc., in
the underlying action is annexed hereto as Exhibit “B”.

14, That the plaintiff in the underlying action, Zale Contracting, Inc., alleges breach of
contract, and contends that the defendants in that action, GODFREY and CHUNG, failed to
compensate Zale Contracting for the value of renovations rendered by Zale, in an amount estimated
to be $280,456.00 within an apartment unit at 170 Fifth Avenue, New York, New York.

15. That CHUBB issued a policy of insurance to the plaintiffs in this action,
GODFREY and CHUNG, under policy number, 13298330-06, and that, upon information and
belief, said policy of insurance issued by CHUBB provided for homeowner insurance coverage to
the plaintiffs, GODFREY and CHUNG.

16. That despite owing insurance coverage and defense to GODFREY and CHUNG
in the underlying Zale Action, CHUBB rescinded the initial agreement to defend and indemnify
the plaintiffs, in contravention of the terms and conditions of the policy of insurance that CHUBB
issued to the plaintiffs. Previously, the named-defendant, CHUBB, had referred the matter in the
underlying action to the law firm of Eustace, Prezioso & Yapchanyk, staff counsel to CHUBB.

17. Pursuant to correspondence dated September 16, 2019, Eustace, Prezioso &
Yapchanyk, without warning and without motion, withdrew as counsel via a letter and not a proper
Order to Show Cause, for the plaintiffs-the insureds, reflecting the determination of the named-

defendant, CHUBB.
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 6 of 46

 

(FILED: NEW YORK COUNTY CLERK 07/06/2020 09:36 PM

 

NYSCEF DOC, NO. 2 RECEIVED NYSCEF:

18. On or about November 18, 2019, Russo and Toner, LLP. were retained by the
plaintiffs, Godfrey and Chung, at their own expenses, to defend the Zale action. Since that time,
GODFREY and CHUNG have incurred legal expenses owing to Russo and Toner, LLP that are
continuing despite the fact that CHUBB has a duty to defend and indemnify them under their
homeowner’s policy, policy number 13298330-06.

19. That the purpose of this instant action, is to determine and establish the rights and
legal relations of all parties hereto by reason of the matters heretofore alleged.

AS AND FOR A FIRST CAUSE OF ACTION
(BAD FAITH)
AGAINST DEFENDANT CHUBB INSURANCE, LTD.

20. Plaintiffs repeat and reallege each and every allegation contained in Paragraphs
“1” through “19,” with the same force and effect as though more fully set forth herein at length.

21. The claims alleged in the Zale action fall within the coverage of the CHUBB
Policy.

22. CHUBB failed to agree to defend and indemnify plaintiffs in the underlying Zale

action.

23. In failing to defend GODFREY and CHUNG in the Zale action, although
demanded, and repudiating it obligations to indemnify under the subject policy, CHUBB put its
own financial interest above those of its insured and breached the contract of insurance.

24. Asaresult of the foregoing bad faith actions, plaintiffs are now exposed to incurring
additional and consequential attorney’s fees, expert’s fees, and other defense expenses plus are
subject to a potential judgment against them equal to or exceeding the amount of coverage due
solely to the declination of defense and indemnification by CHUBB in the underlying Zale action.

25. Plaintiffs, seek relief by way of declaratory judgment that CHUBB acted in bad

6 of 12

INDEX NO. 652918/2020
07/06/2020
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 7 of 46

 

 

(FILED: NEW YORK COUNTY CLERK 07/06/2020 09:36 PM INDEX NO. 652918/2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 07/06/2020

faith, is obliged to provide plaintiffs with a complete defense and indemnification coverage in
connection with the Zale action and must reimburse the plaintiffs for defense costs and associated
costs in this action and the Zale action, including the cost of defense counsel chosen by plaintiffs.

26. — Unless the respective rights of plaintiffs and defendant are declared by this Court,
plaintiffs will be deprived of the benefits and protection provided for it under the policy.

27. Plaintiffs have no adequate remedy at law because it will continue to be damaged
in amounts not presently ascertainable.

AS AND FOR A SECOND CAUSE OF ACTION
(DECLARATORY JUDGMENT — DUTY TO INDEMNIFY)
AGAINST DEFENDANT CHUBB INSURANCE, LTD.

28. Plaintiffs repeat and reallege each and every allegation contained in Paragraphs “1”
through “27” with the same force and effect as though more fully set forth herein at length.

29. Although the claims alleged in the underlying Zale action fall within the insurance
provisions of CHUBB’S policy of insurance and despite the fact that plaintiffs have complied with
any conditions precedent, CHUBB has failed to agree to indemnify plaintiffs for any damages that
may be assessed against plaintiffs in the underlying Zale action.

30. The failure of CHUBB to agree to indemnify plaintiffs in the underlying Zale
action, although demanded and originally provided and subsequently rescinded, constitutes a
breach of contract.

31. As a result of the potential exposure to which plaintiffs are exposed, due to
CHUBB’s failure to agree to indemnify them, plaintiffs seek relief, by way of declaratory
judgment, that CHUBB is obliged to provide plaintiffs with indemnification coverage, if necessary

in connection with the underlying Zale action.

7 of il

N)
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 8 of 46

 

 

(FILED: NEW YORK COUNTY CLERK 07/06/2020 09:36 PM) INDEX NO. 652918/2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 07/06/2026

AS AND FOR A THIRD CAUSE OF ACTION
(BREACH OF CONTRACT)
AGAINST DEFENDANT CHUBB INSURANCE, LTD.

 

32. Plaintiffs, GODFREY and CHUNG, repeat and reiterate each and every allegation
contained in paragraphs “1” through “31” as more fully set forth at length herein.

33. This action is brought for declaratory relief and ancillary relief pursuant to CPLR
§ 3017(b).

34, That, upon information and belief, CHUBB, and/or its legal agents, servants, or
employees issued a homeowner coverage policy to the plaintiffs, policy no. 13298330-06 with
effective policy date of May 16, 2016 (the “CHUBB Policy”).

35. That, upon information and belief, the plaintiffs, were the named insureds in said
CHUBB Policy.

36. That, pursuant to the CHUBB Policy, CHUBB has a current duty to defend,
indemnify, and provide insurance coverage to the plaintiffs for all risks within the scope of the
CHUBB Policy coverage, including, but not limited to, the alleged subject incidents of June 15,
2016, March 4 through 5, 2617 and the Zale Action.

37, That the allegations contained in the Zale Action state a cause of action within the
scope of the coverage duly provided by the CHUBB Policy issued by CHUBB, or its legal agents,
servants, or employees, the plaintiffs here in that occurrence and damages are alleged to have
occurred during the CHUBB Policy period.

38, That, despite the demand, CHUBB has repudiated its undeniable, primary
obligation to defend and indemnify the plaintiffs, GODFREY and CHUNG, in the Zale Action or
provide a copy of its governing policy of insurance, that would justify the withdrawal of aid and

representation in the Zale Action, and the retraction of counsel by Eustace, Prezioso & Yapchanyk.
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 9 of 46

 

(FILED: NEW YORK COUNTY CLERK 07/06/2020 09:36 PM INDEX NO. 652918/2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 07/06/2020

39, That, by reason thereof, the plaintiffs herein have been deprived of a defense and
insurance coverage with respect to the Zale Action and, as a result of said wrongful and
impermissible denial and/or refusal, RUSSO & TONER, LLP is now providing a defense to
plaintiffs with respect to the Zale Action at their own expense. The plaintiffs will incur further and
anticipated financial burden(s) associated with the defense in the Zale Action encompassed by the
CHUBB Policy coverage, by incurring the fees and expenses of the defense, in association with
the plaintiffs’ current counsel, RUSSO & TONER, LLP.

40. That plaintiffs have suffered and will continue to suffer damages, harm, and
prejudice by virtue of the failure of the defendant, CHUBB, to provide insurance coverage
pursuant to the insurance set forth above, including, but not limited to, the cost, expenses, and
attorneys’ fees of defending the breach of contract action in the Zale Action.

41. That the wrongful refusal and/or denial to defend or indemnify the plaintiffs
constitutes a material breach of the aforementioned policy and contract.

42, That, by reason thereof, the plaintiffs have been wrongfully denied a defense in the
Zale Action and RUSSO & TONER, LLP, has been obligated to assume the burden of
representation, and the plaintiffs now must unnecessarily devote resources, associated with the
defense of the Zale Action; and the plaintiffs will be subject to further and prolonged damages in
the amount of the recovery and/or judgment in the Zale Action.

43. | That based on the insurance obligations incumbent on CHUBB under the CHUBB
Policy, CHUBB is obligated to defend and indemnify the plaintiffs in the Zale Action.

44, That the plaintiffs are entitled to reimbursement for all expenses, costs, fees, and

judgment(s) incurred by the plaintiffs, in defending against the claims asserted by Zale
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 10 of 46

 

(FILED: NEW YORK COUNTY CLERK 07/06/2020 09:36 PM INDEX NO. 652918/2020
NYSCEF Doc. NO. 1 RECEIVED NYSCEF: 07/06/2020

Contracting, Inc., in the Zale Action, and thus, CHUBB is required to defend and indemnify the

plaintiffs in the Zale Action pursuant to the CHUBB Policy.

WHEREFORE, the plaintiffs, LEE GODFREY and YUN JAE CHUNG, demand

judgment declaring:

(a) On the First Cause of Action against CHUBB, for declaratory relief, a declaration
that CHUBB acted in bad faith, is obliged to provide plaintiffs with defense and
indemnification, and/or otherwise provide insurance coverage in the Zale action;
and

(b) On the Second Cause of Action against CHUBB for declaratory relief, a declaration
requiring CHUBB to indemnify plaintiff, m the Zale action;

(c} On the Third Cause of Action directing CHUBB to pay for plaintiffs’ legal counsel
of their choosing and to reimburse plaintiffs for all legal fees incurred to date and
all continuing amounts representing the costs incurred by plaintiff for their legal
costs in the defense in the Zale action due to CHUBB placing the plaintiffs in a
defensive posture regarding coverage as well as indemnifying for any judgments or
settlements; and

(d) For such other and further relief as to this Court may deem just and proper.

Dated: New York, New York

July 6, 2020

Respectfully submitted,
Russo & Toner, LLP.

David S.

David S. Gould, Esq.
Attorneys for Plaintiffs

LEE GODREY and YUN JAE
CHUNG

10 of 12
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 11 of 46

INDEX NO. 652918/2020

 

(FILED: NEW YORK COUNTY CLERK 07/06/2020 09:36 PN

NYSCEF DOC. NO. 1

RECEIVED NYSCEF: 07/06/2020

33 Whitehall Street, 16th Floor
New York, New York 1004

T: (212) 482-0001

F: (212) 482-0001

R&T File No.: 747.098
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 12 of 46

 

 

(FILED: NEW YORK COUNTY CLERK 07/06/2020 09:36 PM INDEX NO. 652918/2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 07/06/2020
ATTORNEY VERIFICATION

 

DAVID S. GOULD, an attorney duly admitted to the practice of law before the Courts of
the State of New York, hereby affirms the following under the penalties of perjury:

Tam a partner of the law firm of RUSSO & TONER, LLP, attorneys for the Plaintiff's LEE
GODREY and YUN JAE CHUNG.

I have read the foregoing Complaint and know the contents thereof, and that same is true
to the best of my own knowledge, except as to the matters therein stated to be alleged on
information and belief.

Affirmant further states that the source of his information and the grounds of his belief, as
to all matters therein not stated upon his knowledge, are a review of the file maintained in this
matter and communications with clients.

Affirmant further states that the reason why this verification is made by your affirmant and
not by said plaintiffs is that said plaintiffs do not reside with the County of New York, the county

wherein your affirmant has his office.

Dated: New York, New York
July 6, 2020

Dawid S.
David S. Gould

10

12 of 12
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 13 of 46

 

(FILED: NEW YORK COUNTY CLERK 07/06/2020 09:36 PM) INDEX NO. 652918/2020
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 67/06/2020

Maste rpt CCE; Commission Statement

 
 
 
 

 

Name and address of producer Page 1
Effective date 5/16/16
PRIME COVERAGE CORP. Policy no. 13298330-06
1 HUNTINGTON QUAD #1N11 Issued by Executive Risk Indemnity Inc
MELVILLE, NY 11747 Policy period 5/16/16 to 5/16/17

Subproducer number 000

Name and address of insured
YUN JAE CHUNG

LEE GODFREY

141 5TH AVE. APT 44B

NEW YORK, NY 10010

 

Commission Rates

The follawing chart shows how your commission rate and commission were determined. This policy is a company

 

 

 

 

 

 

 

 

bilied policy.
Rate of Amount of Amount
Property covered Premium commission commission due Chubb
Homes and Contents NEW YORK, NY 5 DR s [Es
NEW YORK, NY 5 s Es
PARKLAND, FL ; I : jm:
PARAMUS, Nil | i )6:lCUdrmE:
§ _

Workers’ Compensation PARAMUS, NJ 5 ER

a:
Current Commission Rate f

 

© Copyright 2003 by Chubb & Son inc,
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 14 of 46

 

(FILED: NEW YORK COUNTY CLERK 07/06/2020 09:36 PM INDEX NO.’ 652918/2020
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 07/ 6/2920

Mes te rp1ec Cs Premium Summary

 

 

YUN JAE CHUNG Page 1

LEE GODFREY Effective Date 5/16/16

141 5TH AVE. APT 4AB Policy no. 13298330-06

NEW YORK, NY 100140 Policy period 5/16/16 to S67

Producer name PRIME COVERAGE CORP.

 

We are pleased to enclose your Chubb Masterpiece Policy, which includes an annual premium savings of $517 as
listed below.

This chart shows al a glance what coverages you have and the related pramiums.

Property covered Covarage Premium

Homes and Contents RENTAL AT LIABILITY $ | 6

141 5TH AVE. APT 4AB
NEW YORK, NY

 

 

CONDOMINIUM AT CONTENTS, LIABILITY, $

170 STH AVE APT 7 ADDITIONS AND a
NEW YORK, NY ALTERATIONS

HOUSE AT LIABILITY $

6546 NORTHWEST 80TH DR

PARKLAND, FL

HOUSE AT LIABILITY $ |
45 THISTLE DR
PARAMUS, NJ

Total Premium $ | |

Your policy includes a Coverage Summary and policy provisions that explain your coverage in more detatl.

Chubb Masterpiece provides many different credits for home, valuable articles, automobile and excess
liability coverages. We recommend that you contact your agent or broker for an annual review to ensure that
your coverages, policy limits and available credits are accurate and meet your personal Insurance needs.
Your policy provides the following annua! premium credits for the coverages listed below:

Your homeowners premium was reduced by $517 as a result of one of more credits.

You will receive a separate Personal Insurance Statement that will outline the schedule of premium
amounts and the due dates. 1 an endorsement during the policy period changes the amount of premium
due, you will recoive a revised Personal Insurance Statement.

if you choose one of our convenient instaliment plans, your payments will be slightly nigher than the premium shawn
above beacause of the small service charge.

ea A ee hee ee CU PH
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 15 of 46

 

 

  

(FILED: NEW YORK COUNTY CLERK 07/06/2020 09:36 PM INDEX NO.’ 652918/2020
NYSCEF DOC. NOPfemium Summary RECEIVED NYSCEF: 07/96/2020

 

Page 2

Effective date 5/16/16
Policy no. 13296330-06
Name YUN JAE CHUNG
LEE GODFREY

We appreciate your business. Since 1882, personal service and comprehensive coverages have been the hatmarks of
the Chubb Group of insurance Compantes.

Thank you for Insuring through Chubb.

© Copyright 10B4 by Chubb A Son Inc Form na, QO70000 05485
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 16 of 46

 

 
 
 
  
   

RECEIVED NYSCEF:

(FILED: NEW YORK COUNTY CLERK 07/06/2020 09:36 PM INDEX NO. 652918/2020
NYSCEF DOC. NO. 2 E13

Masterpiece.

 

— sera as

 

PRIVACY NOTICE
At Chubb, we respect the privacy of our customers and are committed to treating your personal information responsibly.
Chubb has been serving the insurance needs of our customers for more than a century. To provide innovative products and
services that respond to your insurance needs, Chubb collects certain personal information about you. This Privacy Notice
describes how we collect, share and protect your personal information and applies to current and former customers. Key
points include:

We do not sell your personal information to anyone.

We do not share your personal information with other companies that would use it for their own marketing purposes.
We use safequards to protect your personal information from unauthorized access, use or disclosure.

We require employees and service providers to maintain the confidentiality of your personal information.

We engage in limited information sharing practices that are permitted by law without requiring an opt out option ta
permit customers to limit personal information sharing and therefore no action is required by you.

a * * o a

What Personal | Chubb collects personal information about you and the members of your household to conduct business
Information Do [| operations, provide customer service, offer new products and satisfy legal and regulatory requirements.
We Collect? The type of personal information we collect depends on the financial product or service you have with us.
We may collect the following categories of information about you:

> Information from you diracily or from your agent, broker or automobile assigned risk pian, including
information from applications, worksheets, questionnaires, claim forms ot other documents (such as
name, address, driver's ficense number, Social Security number and amount of coverage requested).

+ Information about your transactions with us, our affiliates or others (such as products or services
purchased, claims made, account balances and payment history}:

. Information from a consumer reporting agency (such as motor vehicle reports);

» Information from other non-Chubb sources (such as prior loss information and demographic
information),

» Information from visitors to our websites (such as that provided through online forms and collected
through other website tools), and

« Information from an employer, benefit plan sponsor, benefit plan administrator or group master
policyhoider for any Chubb individual or group insurance product thal you may have (such as name,
address and amount of coverage requested).

As used in this notice, the term “personal information” means any personally identifiable information about
you that is not publicly available and that we oblain in connection with providing a financial product or

service to you.

 

How Do We Use| Chubb may use and disclose the personal information we collect to:

and Disclose
Personal » Service, process or administer our business operations such as underwriting and claims,

Information? + Market our products or services;
« Detect or prevent fraud; or
+ Comply with regulatory requirements.

 

The types of affiliated and non-affiliated third parties to whom we may disclose information for processing
and servicing transactions include reinsurers, insurance agents or brokers, property and automobile
appraisers, auditors, claim adjusters, third party administrators and, in the case of group insurance,
emptoyers, benefit plan sponsors, benefit plan administrators and group master policyholders. We may
share personal information with our affiliates for their everyday business purposes. Chubb may also
disclose personal information as otherwise required or permitted by law. For example, we may disclose
information in response to a subpoena or to comply with an inquiry from a government agency or
regulator. In addition, information we obtain from a report prepared by an insurance support organization
may be retained by the insurance support organization and disclosed to other persons.

 

 

 

& Copyight 1944 by Caubd & Son Ine Form 10, OTngds9 {Rav 3-15)

wR
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 17 of 46

 

 

(FILED: NEW YORK COUNTY CLERK 07/06/2020 09:36 PM INDEX NO. 652918/2020
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 07/06/2020

 

' Do We Share Chubb may disclose personal information to our affiliates and to non-affiliated third parties that perform

 

with Service services for us, such as mailing your billing statements or marketing our products and services. We require
Providers companies that perform services for us to agree not to use or disclose your personal information except to
and Other perform the services for us. Where permitted by law, Chubb may disclose personal information to other
Financial financial institutions with which we have joint marketing agreements that include confidentiality and data
institutions? safeguarding provisions.

How Do We Chubb uses administrative, technical and physical safeguards to protect your personal information from
Protect unauthorized access, use or disclosure. We limit access to personal information to only those persons who
Personal have a legitimate business need to access the information. The people who have access to personal
information? information, including employees of Chubb and its affiliates and non-employees performing business

functions for Chubb, are under obligations to safeguard such information.

 

 

 

 

 

What About Under certain circumstances, we also collect personal health information about our customers, such as

Health information regarding an accident, disability or injury, for underwriting or claim handling purposes. Chubb

information? does not disclose your personal health information for marketing purposes unless you expressly consent to
our doing so.

Can 1 Opt Out {The law permits certain types of disclosures without requiring an opt out option. Untike some oiher

Or Limit companies, we do not disclose your personal information to non-affiliated third parties for their own

Chubb's marketing purposes. We also do not permit Chubb affiliates with whom you are not communicating or do

Sharing? not have any business relationship with to use your information to market to you. We similarly do not share

information about your creditworthiness with our affiliates for their everyday business purposes. Because of
the limited nature of Chubb's personal information sharing, Chubb is not required by law te offer an opt out

 

 

option.
What Additional | State law may give you additional rights with regard to your personal information, such as the right to
Rights Do} access and correct information we have about you. Please see your policy for a description of such rights
Have? or contact our Privacy Office Customer Care Team using the contact information provided below.

 

What If | Have | If you have any questions about this notice or our practices with respect to personal information, please
Questions? contact us by sending an email to privacyinquiries@chubb.com, calling our Privacy Office Customer Care
Team at 1-800-258-2930 or mailing Privacy Inquiries, Chubb Group of Insurance Companies, 15 Mountain
View Road, Warren NJ 07059.

 

 

 

 

Chubb Group of Insurance Companies (Chubb) is the marketing name used to refer to the insurance subsidiaries of The
Chubb Corporation, This notice is being provided by the following Chubb companies to their consumer customers located in
the United States: Chubb Custom insurance Company, Chubb Indemnity Insurance Company, Chubb Insurance Company of
New Jersey, Chubb insurance Solutions Agency, inc., Chubb Lloyds Insurance Company of Texas, Chubb National Insurance
Company, Executive Risk Indemnity Inc., Executive Risk Specialty Insurance Company, Federal Insurance Company. Great
Northern Insurance Company, Pacific Indemnity Company, Texas Pacific Indemnity Company and Vigilant insurance
Company. Last Revised March 2015

® Capyigi 1954 by Ghubb & Son ing, Ferm mo. o7gases (Rev. 3 14}
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 18 of 46

 

(FILED: NEW YORK COUNTY CLERK 07/06/2020 09:36 PM INDEX NO.” 652918/2020
NYSCEF Doc. NO, RECEIVED NYSCEF: /2020

Master ‘piece. Premium Discount Summary

  
 

 

 

Name and address of Insured: Page: 1

Policy no: 13298330-06
YUN JAE CHUNG Policy period: 5/16/16 to 5/16/17
LEE GODFREY

141 5TH AVE. APT 4AB
NEW YORK, NY 10010

 

We know that you've worked hard for what you own and want to protect It. We also know that saving money
is important to you. You can take advantage of a variety of discounts offered by Chubb. Here is a list of some
of the discounts you're already receiving.

You have the power to reduce your premiums.
Your insurance cost could have been $7,714 but you took action and received $517 in discounts.

Your premium was reduced to $7,197.

 

Overview Your Discount

 

Homes and Contents
That's a homeowner savings of $517.

Condominium at:

170 5TH AVE APT 7, NEW YORK, NY

-7% for fire resistive construction

«4% for being a long-time customer

combined with your loss history

+2.5% since your owned residence has no mortgage
or lien

 

Piease note: This document may not reflect all of the discounts you are receiving on your Chubb insurance
policy. For a list of all the discounts available from Chubb, visit www.chubb.com/personal and click on
"Resources/Discounts”.

€& Copyright 2072 by Chubb & Son Inc, Forn no. 05300000
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 19 of 46

 

(FILED: NEW YORK COUNTY CLERK 07/06/2020 09:36 PM INDEX NO. 652918/2020
NYSCEF DOC. NO. RECEIVED NYSCEP: 0F } 42020

Master, “piece. Coverage Summary

   
 

 

 

Name and address of Insured Page 1
Effective date 5/16/16
YUN JAE CHUNG Policy no. 13298330-06
LEE GODFREY Issued by Executive Risk Indemnity Inc
141 5TH AVE. APT 4AB 2 stock insurance company
NEW YORK, NY 10070 incorporated in Delaware

Poilcy period 5/16/16 to 5/16/17

if you have any questions, please contact
PRIME COVERAGE CORP.

1 HUNTINGTON QUAD #1N11

MELMILLE, NY 11747

631.843.0055

This Coverage Summary is part of your policy. PLEASE READ YOUR POLICY CAREFULLY, INCLUDING
THIS COVERAGE SUMMARY, FOR A COMPLETE DESCRIPTION OF YOUR COVERAGES.

 

Homes and Contents

Your policy provides coverage against physical loss if your home or Its contents are damaged, destroyed, or
lost. The kinds of tosses that are covered, and any special limits that apply, are explained in detail in the

 

 

policy.

Address Dwelling Contents
CONDOMINIUM AT $206 000

170 5TH AVE APT 7 DELUXE COVERAGE
NEW YORK, NY

REPLACEMENT COST

The base deductible for each occurence is $5,000. We will waive the base deductible for covered losses of
more (han $50,000 except for covered losses subject to any special deductibles. Special deductibles include
the vacant house deductible, water backup deductible, wind or hall deductible, and earthquake deductible.

Additional coverages or conditions

Additions and aiterations
You have up to $1,797,1G0 of Additions and alterations coverage for your residence at
170 STH AVE APT 7, NEW YORK, NY.

important notice regarding mold remediation expense limit

You have the standard $20,000 mold remediation expense limit as described in your policy for the residence
at 170 5TH AVE APT 7, NEW YORK, NY. This mold remediation expense limit cannot be increased except
upon a renewal of this policy, subject to underwriting acceptance.

@ Copyright 1984 by Chenb & Son fe Form no. QG802000 0585
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 20 of 46

 

(FILED: NEW YORK COUNTY CLERK 07/06/2020 09:36 PM)

NYSCEF Doc. No.Coverage Summary

Page 2

Effective date 5/16/16

Policy no. 13298330-06

Name YUN JAE CHUNG
LEE GODFREY

Liability

Amount of liability coverage: $3,000,000.

nn

INDEX NO. 652918/2020

RECEIVED NYSCEF: 07/96/2020

This is the total amount of your liability coverage. It applies to all property for which you have liability

coverage. as shown in the following chart.

Your liability coverage covers damages for which you are legally responsible. For each occurrence, we will
pay up to the amount of your liability coverage, as explained in your policy.

However, when you have excess liability only, we will pay for a covered joss only after the foss exceeds the
required primary underlying insurance shown in your policy. This applies whether you have other ability
coverage provided under a separate policy with us or by another insurance company.

Home

RENTAL AT

PERSONAL LIABILITY

144 5TH AVE. APT 4AB

NEW YORK, N

Y

 

CONDOMINIUM AT
170 STH AVE APT 7

NEW YORK, NY

HOUSE AT

PERSONAL LIABILITY.

 

PERSONAL LIABILITY

6546 NORTHWEST 80TH DR
PARKLAND, FL

 

HOUSE AT

45 THISTLE DR

PARAMUS, NJ

PERSONAL LIABILITY

As the duly authorized representative of the company my signature validates this policy.

S Cosyign, 1284 by Chuck & Son irc Ferm ao. O0802000 5/65

Ce

Pau} N. Morrissette
Authorized representative

 
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 21 of 46

 

(FILED: NEW YORK COUNTY CLERK 07/06/2020 09:36 PM INDEX NO. 652918/2020
NYSCEF DOC. NO.

RECEIVED NYSCEF: 07/06/2020

Master ‘piece. Table of Contents

 
 
 
 

 

Name and address of insurad Effective date 5/16/16
Policy no. 13298330-06
YUN JAE CHUNG Issued by Executive Risk Indemnity inc
LEE GODFREY a stock insurance company
141 5TH AVE. APT 4AB incorporated in Delaware
NEW YORK,NY 10010 Policy period 5/16/16 to 5/46/17

if you have any questions, please contact
PRIME COVERAGE CORP.

1 HUNTINGTON QUAD #1N14
MELVILLE,NY 11747

631.843.0055

This table of contents lists your policy provisions. Please attach this table of contents to your policy so you
have a current list of your coverages at all times.

 

 

 

 

 

 

 

Contents

Chapter Edition Date State Page
Introduction A-1
Deluxe Condominium Coverage 02/15 NY G-1
Personai Liability Coverage 12/14 NJ T-4
Personal Liability Coverage 10/40 NY T-1
Poticy Terms 01/13 NY Y-1
Policy Information Notice 02/15 N¥

 

@ Copyright 1984 oy Chunb & Son ac Form No 0983000 05/5 Page 1
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 22 of 46

 

(FILED: NEW YORK COUNTY CLERK 07/06/2020 09:36 PM INDEX NO. 652918/2020

NYSCEF DOC. NO. 2 . RECEIVED NYSCEF: 07/06/2020
Masterpiece. introduction

 

 

This is your Chubb Masterpiece Policy. Together with your Coverage Summary, it explains your coverages
and other conditions of your insurance in detail.

This policy is a contract between you and us. READ YOUR POLICY CAREFULLY and keep it in a safe
place.

 

Agreement

We agree to provide the insurance described in this policy in return for your premium and compliance with
the policy conditions.

 

Definitions

In this policy, we use words In their plain English meaning. Words with special meanings are defined in the
part of the policy where they are used. The few defined terms used throughout the policy are defined here:

You means the person named in the Coverage Summary, and a spouse who lives with that person.
Spouse means a partner in marriage or a partner in a civil union recognized under state jaw.

We and us mean the insurance company named in the Coverage Summary.

Family member means your relative who lives with you, or any other person under 25 in your care or your
relative's care who lives with you, or a student under 25 In your care temporarily away at school who ts a

resident of your household.

Policy ineans your entire Masterpiece Policy, including the Coverage Summary and any
Mortgagee's Coverage Summary.

Coverage Summary means the most recent Coverage Summary we issued to you, including any
subsequent Coverage Updates.

Occurrence means a loss or accident to which this insurance applies occurring within the policy period
Continuous or repeated exposure to substantially the same general conditions unless excluded is considered
to be one occurrence.

Business means any employment, trade, occupation, profession, or farm operation including the raising of
care of animals.

introduction Page A-f
@ Copyright 1985 by Chubb & Son tec, Form no Banned Srbs
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 23 of 46

 

(PILED: NEW YORK COUNTY CLERK 07/06/2020 09:36 PM INDEX NO. 652916/2020
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 07/88/2020

Masterpiece. Personal Liability

overage

  

 

 

This part of your Masterpiece Policy provides you wilh personal liability coverage for which you or a
family member may be legally responsible anywhere in the world unless stated otherwise or an
exclusion applies.

 

Payment for a Loss

Amount of coverage

The amount of coverage for liability is shown in the Coverage Summary. We will pay on your behalf
up to that amount for covered damages from any one occurrence, regardiess of how many claims,
homes, vehicles, watercraft or people are involved in the occurence.

Any costs we pay for legal expenses (see Defense coverages) are in addition to the amount of
coverage.

 

Personal Liability Coverage

We cover damages a covered person is jegally obligated to pay for personal injury or property
damage which takes place anytime during the policy period and are caused by an occurrence,
unless stated otherwise or an exclusion applies. Exclusions to this coverage are described in

Exclusions.

In lieu of the definition fer "occurrence" in the Introduction, the following definition of “occurrence”
applies:
“Occurrence” means:
*an accident which begins within the policy penod resulting in bodily injury, shock, mantal anguish,
mental injury, or property damage; or
ean offense first committed within the policy period resulting in:
«false arrest, false Imprisonment, or wrongful detention;
» wrongful entry or eviction;
+mailicious prosecution or humiliation; or
«libel, slander, defamation of character, or invasion of privacy,
to which this Insurance applies. Continuous or repeated exposure to subsiantially the same general
conditions unless excluded is considered to be one occurrence.

in lieu of the definition for “business” in the Introduction, the following definition of “business”
applies: "Business" means any employment, trade, occupation, profession, or farm operation
including the raising or care of animals or any activity Intended to realize a benefit or financial gain
engaged in on a full-time, part-time or occasional basis.

A "covered person” means:

«you ar a family member;

»any person using a vehicle or watercraft covered under this part of your Masterpiece policy with
permission from you of a family member with respect to their legal responsibility arising out of its
use;

«any person or organization with respect to their legal responsibility for covered acts or omissions of
you or a family member; or

eany combination of the above.

12/08/14 New Jersey Personal Liability Coverage Page T-1
@ Capynght 1986 by Chubb & Son inc. Form no. #610020 S/8S INa15 Boze

m™ eee ee
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 24 of 46

 

 

(FILED: NEW YORK COUNTY CLERK 07/06/2020 09:36 PM INDEX NO. 652918/2020
NYSCEP RECEIVED NYSCEF: 07/06/2020

“°c: N°-Personal Liability
Coverage

 

Personal Liability Coverage

{continued}

"Damages” means the sum that is paid or is payable to satisfy a claim settled by us or resolved by
judicial procedure or by a compromise we agree to in writing.

"Personal injury” means the following injuries, and resulting death:

«bodily injury:

«shock, mental anguish, or mental injury;

«false arrest, false imprisonment, or wrongful detention,

ewrongful entry or eviction:

+malicious prosecution or humiliation; and

libel, slander, defamation of character, or invasion of privacy.
Personal injury does not include the transmission intentionally or unintentionally of any illness,
sickness or disease by a covered person lo anyone, cr any consequence resulting fram that illness,
sickness or disease.

"Bodify injury" means physical bodily harm, including sickness or disease that resutls irom it, and
required care, loss of services and resulting death.

"Property damage” means physical injury to or destruction of tangible property, and the resulting
loss of its use. Tangible property includes the cost of recreating or replacing stocks, bonds, deeds,
mortgages, bank deposits, and similar instruments, but does not include the value represented by
such instruments,

"Registered vehicle" means any motorized land vehicle not described in “unregistered vehicle”.

“Unregistered vehicle’ means:

eany motorized land vehicle not designed for or required to be registered for use on public roads;

eany motorized land vehicle which is in dead storage at your residence;

eany motorized land vehicle used solely to service a residence premises snown in the Coverage
Summary;

eany motorized land vehicle used to assist the disabled that is not designed for or required to be
registered for use on public roads; or

«golf carts.

"Emptoyment discrimination” means a violation of applicable employment discrimination faw
protecting any residential staff based on his or her race, color, religion. creed. age, sex, disability,
national origin or other status according to any federal, state, or local statute, regulation, ordinance,
or common law of the United States of America, its territories cr possessions, or Puerto Rico.

“Employment practices crisis" means:

«an aifegation of, or your discovery of, a wrongful employment act committed against any resideniial
staff that is reasonably likely to result in a civil action against you or a family member; or

+a threat by any residential staff to disclose publicly that you or a family member committed or
allegedly committed a wrongful employment act.

“Reputation management firm" means:
+a professional public relations consulting firm;
»a professiona! security consulting firm: or
a professional media management consulting firm.

12/08/14 New Jersey Personal Liability Coverage Page T-2

@ Copyrgnt 1985 by Chubb & Son Inc. Form ne. 4510025 58S TAS BONS

Wee Me ee Mn ee
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 25 of 46

 

 

(FILED: NEW YORK COUNTY CLERK 07/06/2020 09:36 PM INDEX NO. 652918/2020
NYSCEF DOC. NO. Personal Liability RECEIVED NYSCEF:

 

Coverage

 

 

 

Personal Liability Coverage

(continued)

"Residential staf’ means your or a family member's employee who is:

»employed by you or a family member, or through a firm under an agreement with you or a family
member, to perform duties related only to a coverad person's domestic, personal, or business
pursuits covered under this part of your policy:

«compensated for labor or services directed by you or a family member; and

«employed regularly to work 15 or more hours per week.

Resideniial staff includes a temporary worker. Residential staff does not include an independent
contractor or any covered person.

"Temporary worker" means your or a family member's employee whe is:

eamployad by you or a family member, or through a firm under an agreement with you or a family
member, to perform duties related only to a covered person's domestic, personal, or business
pursuits covered under this part of your policy:

» compensated for labor or services diracted by you or a family member, and

eemployed to work 15 of more hours per week fo substitute for any residential staff on leave or to
meet seasonal or short-term workload demands for 30 consecutive days or longer during a 6 month
period.
Temporary worker does not include an independent contractor or any covered person.

"Wrongful employment act" means any employment discrimination, sexual harassment, or wrongful
termination of any residential staff actually or allegedly committed or attempted by you or a family
member, while acting in the capacity as an emptoyer, that violates applicable employment law of
any federal, state, or focal statute, regulation, ordinance, or common law of the United States of
America, its territories or possessions, or Puerto Rica. “Sexual harassment” as it relates solely to a
wrongful employment act means unwelcome sexual advances, requests for sexual favors, or other
conduct of a sexual naiure that:

sis made a condition of employment of any residential staff;

«is used as a basis for emplayment decisions;

einterferes with performance of any residential staffs duties; of

«creates an intimidating, hostile, or offensive working environment,

"Wrongful termination” means:

«the actual or constructive termination of employment of any residential staff by you or a family
member in violation of applicable employment law; or

«breach of duly and care when you or a family member terminates an employment relationship with
any residential staff.

Worker's compensation

We cover ail benefits for residence employees required of you or a family member under the New
Jersey Workers’ Compensation Law. This coverage does not apply to bodily injury arising out of the
business pursuits of you or 2 family member. No other exclusions apply to this coverage.

Employer's liability for residence employees

We will not pay more than $500,000 for damages you or a family member are legally obligated to
pay because of bodily injury to residence employee(s). The bodily injury must be caused by an
accident or a disease, and it must arise from and during employment for you or a family member.

12/08/14 New Jersey Personal Liability Coverage Page T-3

© Cosyngh: 1965 by Chusb & Bon ies. For no. 4670028 Sas WAN15 00-20

Ce ee oe
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 26 of 46

 

 

(FILED: NEW YORK COUNTY CLERK 07/06/2020 09:36 PM INDEX NO. 652918/2020
NYSCEF DOC. NO-pA en ay Liability RECEIVED NYSCEF: 07/06/2020

Coverage

 

Personal Liability Coverage

{continued}

This coverage applies only to bodily injury that occurs during the policy period. if the bodily injury is
cumulative or due to occupational disease, this coverage applies if the last day that the residence
employee was exposed to the hazard causing the injury was during the policy period.

This coverage does not apply to bodily injury arising out of the business pursuits of you or a family
member. Nor does it apply to:

«liability assumed under a contract or agreement;

+ bodily injury cue to disease unless a written claim is made or suit is brought against you or a [amily
member within 36 months after the end of the policy period,

«any obligation under a workers’ compensation, unemployment, disability benefits, or similar jaw; or

«punitive or exemplary damage because of bodily injury to a residence amployee who is illegally
employed

Ne other exclusions apply to this coverage.

Defense coverages

We will defend a covered person against any suit seeking covered damages for personal injury or
property damage or for covered damages under Employment practices liability, f Employment
practices liability coverage is shown in the Coverage Summary. We provide this detense at our own
expense, with counsel of our choice, even if the suit is groundless, false, or fraudulent. We may
investigate, negotiate, and settle any such claim or suit at our discretion.

As part of our investigation, defense, negotiation, or settiement we will pay:

«ail premiums on appeal bonds required in any suit we defend:

«ail premiums on bonds to release attachments for any amount up io the amount of coverage (but
we are not obligated to apply for or furnish any bond).

eall expenses incurred by us:

-ail costs taxed against a covered person;

eall interest accruing after a judgement is entered in a suit we defend on only that part of the
judgement we are responsible for paying. We will not pay interest accruing after we have paid the
judgement up fo the amount of coverage:

«all prejudgement inferest awarded against a covered person on that part of the judgement we pay or
offer to pay. We will not pay any prejudgement interest based on thal period of time after we make
an offer to pay the amount of coverage:

«ail eamings lost by each covered person ai our request, up te $50,000;

-other reasonable expenses incurred by a covered person at our request: and

«the cost of bail bonds required of a covered person because of a covered loss.

These Defense coverages are limited for Employment practices liability as follows:

Our duty lo defend you or a family member and our obligation fo pay defense expenses ends when
we have exhausted the amount of coverage per occurrence for Employment practices liability
shown in the Coverage Summary by paying for covered damages fram any one occurrence, or
exhausted the maximum annual amount of coverage for Employment practices liabitity shown in the
Coverage Summary by paying for covered damages, whichever occurs sooner.

12/08/14 New Jersey Personal Liability Coverage Page 7-4

OQ Cepyight i965 by Chubb & Son Inc. Form no. 4610025 S65 THAIS GOL2A

We A eB 8
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 27 of 46

 

 

(FILED: NEW YORK COUNTY CLERK 07/06/2020 09:36 PM INDEX NO, 652918/2020
NYSCEF boc. N° -PDarsonal Liability RECEIVED NYSCEF: 0 "
Coverage

 

 

 

Personal Liability Coverage
(continued)

In jurisdictions where we may be prevented by local law from carrying out these Defense
Coverages, we will pay only those defense expenses that we agree in writing to pay and that are
incurred by you.

 

Extra Coverages

In addition to covering damages and defense costs, we also provide other related coverages. These
coverages are in addition to the amount of coverage for damages and defense costs unless stated
otherwise. Exclusions to this coverage are described in Exciusions.

Medical payments to others
We will pay the necessary medical expenses, up to a total of $50,000 for each person, for personal
injury to anyone except you or a family member. This coverage also does not apply to:
«a domestic employee of yours;
eany residential staff of yours; or
+a person employed by you for farm work,
who is eligible to recelve benefits voluntarily provided or required to be provided under any:
«workers’ compensation;
«disability benefits;
sunemployment compensation, or
«other similar laws.

These expenses must be incurred or medically ascertained within three years of an accident that:

eoccurs at a residence covered under this part of your Masterpiece policy, to a person with
permission from you of a family member to be there;

«anses from 4 condition at a residence covered under this part of your Masterpiece policy, or at the
steps, driveways or sidewalks immadiately adjoining this residence;

»was caused by the activities of a covered person;

«was caused by a domestic employee or any residential employee in the course of his or her
employment by a covered person;

«was caused by a person employed by you for farm work in the course of his or her employment; or

» was caused by an animal owned by or in the care of a covered person.

"Medical expenses” includes reasonable charges for first aid, medical, funeral, surgical, x-ray,
dental, ambulance, hespital, rehabilitation, professional nursing services, and prosthetic devices.

Damaged property
We cover the replacement cost of other people's property, up to $25,000 for each cecurrence, if
the property was damaged or destroyed by a covered person.

“Replacement cost’ is the amount required to repair or replace other peopie's property, whichever
is less.

12/08/14 New Jersey Personal Liabiilty Coverage Page T-5

© Copytigy $7985 oy Cheyb & Son ine Form no 4670029 685 [hats 6.00.28
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 28 of 46

 

 

 

(FILED: NEW YORK COUNTY CLERK 0770672020 09:36 PM INDEX NO. 652918/2020
NYSCEF DOC. NO. Darsonal Liability RECEIVED NYSCEF: 07/06/2020
Coverage

 

Extra Coverages

{continued}

Kidnap expenses
We will pay up to a maximum of $100,000 for kidnap expenses a covered person incurs solely and
directly as a result of a kidnap and ransom occurrence. [n addition, we also will pay up to $25,000
to any person for information not otherwise available leading to the arrest and conviction of any
personis) who kidnaps you, a family member or a covered relative. The following are not eligible to
receive this reward payment:

+ you or a family member; or

+a covered relative who witnessed the occurrence.

“Kidnap and ransom occurrence” means the actual or alleged wrongful taking of:

eyou:

*one or more family members; or

sone or More covered relatives while visiting or legally traveling with you or a family member;
trom anywhere in the world excepl those places listed on the United States State Department
Bureau of Consular Affairs Travel Warnings list at the time of the occurrence, The occurrence must
include a demand for ransom payment which would be paid by you or a family member in exchange
for the release of the kidnapped person(s}. However, a kidnap and ransom occurrence does not
mean the actuat or alleged wrongful detention of a covered person or a family member solely on
your property.

"Kidnap expenses" means the reasonable costs for:

+a professional negotiator;

+a professional security consultant:

«professional security guard services;

«a professionali public relations consultant;

stravel, meals, lodging and phone expenses incurred by you or a farnily member,

eadvertising, communications and recording equipment,

» related medical, cosmetic, psychiatric and dental expenses incurred by a kidnapped person within
12 months from that person's release;

attorneys fees:

+4 professional forensic analyst:

eearnings last by you or a family member.
However, "kidnap expenses” does not include expenses incurred due to any kidnap and ransom
occurrence caused by:

«you or a family member;

ea covered relative:

eany guardian, of former guardian of you or a family member,

eany domestic partner, estranged domestic partner, or former domestic partner of you of a family
member,

eany person unrelated to you or a family member who lives with you or has ever jived with you for 6
or more months, other than a domestic employee, residential staff, or a person employed by you for
farm work: or

«a civil authority,
of any person acting on behalf of any of the above, whether acting alone or in collusion with others.

12/08/14 New Jersey Personal Liability Coverage Page T-6

Copyright 1985 by Cubs & Sowing Form na 461078 5/85 4f4B45 OOO-25

a ee
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 29 of 46

 

 

(FILED: NEW YORK COUNTY CLERK 07706/2020 09:36 PM INDEX NO. 652918/2020

NYSCEF DOC. NO. > . RECEIVED NYSCEF:
Personal Liability
Coverage

  

 

Extra Coverages

(continued)

“Covered relative” means the folowing retatives of the person named in the Coverage Summary. or
a spouse who lives with ihat person, or any family mernber:

«children, their children or other descendents of theirs:

*parents, grandparents or other ancestors of theirs; or

«siblings, their children or other descendents of theirs,
who do not live with you, including spouses or domestic partners of all of the above. Parents,
grandparents and other ancestors include adoptive parents, stepparents and stepgrandparents.

Identity fraud

We will pay for a covered person's identity fraud expenses, up to a maximum of $50,000, for each
identity fraud occurrence.

"Identity fraud" means the act of knowingly transferring or using, without lawful authority, a covered
person's means of identity which constitutes a violation of federal law or a crime under any

applicable state or local law.

“Identity fraud occurrence” means any act or senes of acts of identity fraud by a person or group
commencing in the policy period.

“Identity fraud expenses” means:
«the costs for notarizing affidavits or similar documents for law enforcement agencies, financial
institutions or similar credit grantors, and credit agencies;
«the costs for sending certified mail to law enforcement agencies, financial institutions or similar
credit grantors, and credit agencies;
«the loan application fees for reapplying for loan(s) due to the rejection of the original application
because the lender received incorrect credit information;
«the telephone expenses for calls to businesses, Jaw enforcement agencies, financial institutions or
similar credit grantors, and credit agencies:
«eamings lost by a covered person as a resull of ime off from work ta complete fraud affidavits,
meet with law enforcement agencies, credit agencies, merchants, or legal counsel;
«the reasonable attorney fees incurred with prior nolice to us for:
-the defense of a covered person against any suit(s) by businesses or their collection agencies;
«the removal of any criminal or civil judgements wrongly entered against a covered person:
«any chalienge to the information in a covered person's consumer credil report; and
«the reasonabie fees incurred with prior notice to us by an identity fraud mitigation entity to:
«provide services for the activities descnbed above;
«restore accounts or credit standing with financial institutions or similar credit grantors and credit
agencies; and
«monitor for up to one year the effectiveness of the fraud mitigation and to detect additional
identity fraud activity after the first identity fraud occurrence,
However, such monitoring must begin no later than one year after you first report an identity

fraud occurrence te us.

However, “identity fraud expenses" does not include expenses incurred due to any fraudulent,

dishonest or criminal act by a covered person or any person acting with a covered person, ar by
any authorized representative of a covered person, whether acting alone or in collusion with others.

12/08/14 New Jersey Personal Liability Coverage Page T-7
£ Copyright 1985 by Chubs & Sov inc. Form no. 4510022 SiG 1ans sce29

TA Oe ee wee
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 30 of 46

 

(FILED: NEW YORK COUNTY CLERK 07/06/2020 09:36 PM INDEX NG. 652918/2020
NYSCEP DOC. N° -Darsonal Liability RECEIVED NYSCEF; 07/06/2020

Coverage

Extra Coverages

(continued)

"Identity fraud mitigation entity” means a company that principally provides professional, specialized
services to counter identity fraud for individuals or groups of individuals, or a financial institution that
provides similar services.

in addition to the duties described in Policy Terms, Liability Conditions, Your duties after a joss, a
covered person shail notify an applicable law enforcement agency.

Credit cards, forgery, and counterfeiting
We cover up to a total of $10,000 for:
«the iegal obligation of you or a family member resulting from:
eloss or theft of a credit card, bankcard, debit card or their account numbers issued to you or a
family member for personal use, provided that all the terms for using the card are complied with:
«loss caused by theft or unauthorized use of a credit card, bankcard, debit card or their account
numbers issued to you or a family member for personal use when used elecironicaily, including
use on the Internet, provided that all the terms for using the card are complied with;
«loss to you or a family member caused by:
sforgery or alteration of checks or negotiable insiruments; or
«acceptance in good faith of any counterfeit paper currency.

“Unauthorized use” means use of your personal credit card, bankcard, debit card or their account
numbers without permission from you or a family member.

“Unauthorized use" does noi mean use of your personal credit card, bankcard, debit card or their
account numbers by your spouse or family member.

All foss resulting fram any act or any series of similar or related acts:

«committed by any one person or group of persons acting in concert; or

ein which ahy person or group of persons is involved of implicated,
is considered to be one icss, even if a series of similar or related acts occurs over mulliple paticy
periods.

We provide Defense coverages for any claim or suit seeking covered damages against you or a
family member for loss, theft, or unauthorized use of a credit card, bankcard, debit card or their
account numbers. We have the option to defend a claim or suit against you or a family member for
forgery or counterfeiting. Our obligation to defend any suit seeking covered damages ends when our
payment under this coverage equals $10,000.

in the event of a claim or suit seeking covered damages, you or a family member shall comply with
the duties described in Policy Terms, Properly Conditions, Your duties after a loss and Policy
Terms, Liability Conditions, Your duties after a loss. In addition, you or a family member shali notify
the credit card service company or the issuing bank.

Rented or borrowed vehicles
We cover damages a covered person is legally obligated to pay for personal injury and property
damage caused by an occurrence during the policy period resulting from a covered person's use of
a vehicle:

«tented by; or

12/08/14 New Jersey Personal Liability Coverage Page T-8

© Capyiight 1985 by Chuby & Son inc. Foun nu, 4610029 5/85 WBNS SUGIG

Tee ee ee mew
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 31 of 46

 

(FILED: NEW YORK COUNTY CLERK 07/06/2020 05:36 PM INDEX NO. 652918/2020

. NO. . wpe RECEIVED NYSCEF: 07 2020
NYSCEF DOC N°-Personal Liability
Coverage

  

 

 

Extra Coverages

(continued)

«borrowed, furnished to or made available to
you or a family member, #f the limit of hability shown in the Coverage Summary is $1 million or
more, provided the rental or loan does not exceed 30 days.

We will provide this coverage in excess of any undefiying insurance that applies to these damages.
If no underlying coverage exists, we will pay total damages up to the limit of liability shown in the
Coverage Summary.

This Extra Coverage is not provided when:
«you have coverage provided by an excess or umbrella policy with us or another company;
«you or a family member own a private passenger vehicle, a pickup truck, panel truck or van.

This Extra Coverage does not cover damages a person is legally entitled to receive from the owner
or operator of an uninsured or underinsured motorized land vehicle.

Fungi and mold

We cover damages a covered person js legally obligated to pay, up to the amount of coverage for
liability shown in your Coverage Summary or $100,000, whichever is less, for each occurrence, for
bodily injury or property damage arising out of mold. "Mold" means fungi, mold, mold spores,
mycotoxins, and the scents and other bypreducts of any of these. These payments do not Increase
the amount of personal liability coverage.

Employment practices liability coverage
If Employment practices itability coverage is shown in the Coverage Summary. we provide coverage
for Employment practices liability and Reputational injury.

This coverage applies onty if on the effective date of any policy period, the number of residential
staff does not exceed twelve. However, if after the effective date of any policy period you or a family
member employs more than twelve residentia! staff, we will cover, through the remainder of the
policy period, only those tweive residential staff with the longest period of uninterrupted employment
in chronological order of hiring at the time of the Employment practices liability coverage
occurrence. This condition does not apply to your or a family member's employment of a temporary
worker to substitute for any rasidential staff on leave, performing the sarne duties for the same or
fewer number of hours. It is your duty to advise us as soon as reasonably possible if you or a famity
member employs more than twelve residential staff at any time during the policy periad in order to
reduce the possibility of being underinsured.

Employment practices ilability. We cover damages you or a family member is legally obligated to
pay any residentiat staff for a wrongful employment acl caused by an occurrence when the claim is
made or the suit is brought in the United States cf America, its territories or possessions, or Puerto
Rico, unless stated otherwise or an exclusion applies.

Amount of coverage for Employment practices liability. The maxirnum amount of coverage for
Employment practices liability available for any one occurrence is the amount of coverage for
Employment practices liability shown in the Coverage Summary. We will not pay more than this
amount in any one occurrence for covered damages regardless of how many claims or people are
involved In the occurrence.

12/08/14 New Jersey Personal Liability Coverage Page T-9

D Copyright 1985 py Chubb & Son Inc. Form ne. 46105929 5/85 nas 9:00:74

a a
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 32 of 46

 

(FILED: NEW YORK COUNTY CLERK 07/06/2020 09:36 PM INDEX NO. 652918/2020
NYSCEP DOC. NO -Parsonal Liability RECEIVED NYSCEF: 07/06/2020

Coverage

 

Extra Coverages
teontinued)

The maximum annual amount of coverage for Employment practices liability shown in the Coverage
Summary is the most we will pay for the sum of ail covered damages during the policy period
fegardiess of the number of claims, people, or occurrences.

Deductible. A deductible is that amount we will subtract from the amount of covered damages we
pay. The deductible shown in the Coverage Summary for Employment practices liability applies to
each Employment practices liability occurrence, unless stated otherwise.

Reputatlonai injury. We cover the reasonable and necessary fees or expenses that you incur for
services provided by a reputation management firm to minimize potential injury to the reputation of
you or a family member solely as a result of an employment practices crisis caused by an
occurrence if:

athe employment practices crisis is reported to us as soon as reasonably possible but not later than
30 days after the empioyment practices crisis begins; and

+ you obtain approval of the reputation management firm from us before incurring any fees or
expenses,
uniess stated otherwise or an exclusion applies. There is no deductible for this coverage.

Amount of coverage for Reputational injury. The maximum amount of coverage for Reputational
injury available for any one occurrence is the amount of coverage for Reputational injury shown in
the Coverage Summary. We wiil not pay more than this amount in any one occurrence for covered
damages regardiess of how many claims or people are involved in the occurrence.

The maximum annual amount of coverage for Reputational injury shown in the Coverage Summary
is the most we will pay for the sum of all covered damages during the policy period regardless of
the number of claims, people, or occurrences.

Condition for Empioyment practices liability coverage. The following condition applicable to
Employment practices liability coverage is in addition to the General Conditions, Liability Conditions,
and Special Conditions described under Policy Tenns.

If on the effective date of any policy period the number of residential staff exceeds twelve, your
eligibility for Employment practices liability coverage will cease as of that date. If Employment
practices liability coverage has been provided, it will be cancelled or nonrenewed at the earliest date
allowed by law and an appropriate notice of canceliation or nonrenewal will be issued.

 

Exctusions

These exclusions apply to this part of your Masterpiece Policy, unless stated otherwise.

Motorized land vehicles. We do not cover any damages arising out of the ownership,
maintenance, use, loading, unloading, or towing of any motorized land vehicle. This includes any
trailers or any watercraft being towed by or carried on any regisiered vehicie. However, we do
cover:
+3 golf cart when used:
-an a golfing facility;

12/08/14 New Jersey Personal Liability Coverage Page T-70
© Copyright 1865 by Chubb & Sor Inc. Porm ao. 46100268 SI65 UTES GOU-eg

Te ee ee ee.
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 33 of 46

 

(FILED: NEW YORK COUNTY CLERK 07/06/2020 09:36 PM) INDEX NO. 652918/2020

NYSCEF DOC. NO. oy: RECEIVED NYSCEF: 07 2030
Personal Liability
Coverage

  

 

 

Exclusions
(continued)

«io cross roads at designated points in a golfing facility; or
eon roads of your private residential community authorized by the property owners assaciation;
«a toy designed for a child's use that is not subject to motor vehicle registration and is built or
modified after manufacture, not to exceed 15 miles per hour on level ground and is not a motorized
bicycle, motorized scocter, or moped:
«any other unregistered vehicle designed for recreational purposes whan used on:
«your residence premises;
+the premises where you are temporarily residing or renting for other than business use: or
«vacant land owned by you or rented to you.

This exclusion does not apply to any other unregistered vehicle or the Extra Coverage, Rented or
borrowed vehicles.

Aircraft. We do not cover any damages arising out of the ownership, maintenance, use, loading,
unloading, or towing of any aircraft that is rented to, owned by, or in the care, custody or control of
a covered person, except a non-owned aircraft chartered with a professional crew by you or on your
behait.

Large watercraft. We do not cover any damages arising out of the ownership, maintenance, use,
loading, unloading or towing of any watercraft 26 feet or longer or with more than 50 engine rated
horsepower owned of controlied, directly or indirectly, by a covered person, or which is rented by,
furnished to, or made available to a covered person for longer than 30 consecutlve days. We do
cover watercraft being stored even if not listed in the Coverage Summary, unless another exclusion
applies.

Hovercraft. We do not cover any damages arising out of the ownership, maintenance, use, loading,
unloading or towing of any hovercraft. We do not cover any property damages to hovercraft rented
to, owned by, or in the care, custody or control of a covered person.

Motorized land vehicle racing or track usage. We do not cover any damages arising out of the
ownership, maintenance or use of any motorized fand vehicle:

«during any instruction, practice, preparation for, or participation in, any competitive, prearranged or
organized racing, speed contest, rally, gymkhana, sports event, stunting activity, or timed event of
any kind; or

*on a racetrack, test track or other course of any kind.

Watercraft and aircraft racing or track usage. We do not cover any damages arising out of the
ownership, maintenance or use of any watercraft or aircraft during any instruction, practice,
preparation for, or participation in, any competitive, prearranged or organized racing, speed contest,
rally, sports event, stunting activity or flmed event of any kind. This exclusion does not apply to
sailboat racing even if the sailboat is equipped wilh an auxiliary motor.

Unemployment compensation or disability. We do not cover any damages for peronal injury for
which a covered person may be legally obligated to pay under any unemployment compensation,
disability benefits, or similar law.

12/08/14 New Jersey Personal Liability Coverage Page T-71

C Copyighl 7985 by Chubb & Son inc. Form no. 4810029 S85 +nans 90079
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 34 of 46

 

 

 

 

 

(FILED: NEW YORK COUNTY CLERK 07/706/2020 09:36 PM INDEX NO. 652918/2020
NYSCEP DOC. NO. Darsonal Liability RECEIVED NYSCEF: 07/06/2020
Coverage
aie an,
Exclusions

(continued)

Director's liability. We do not cover any darmages for any covered person's actions or failure to act
as an officer or member of a board of directors of any corporation or organization.
However, we do cover such damages if you or a family member is:

«an officer or member of a board of direciors of a homeowner, condominium or cooperative
association: or

«not compensated as an officer or member of a board of directors of a not-for-profit corporation or
organization,
unless another exclusion applies.

Damage to covered person's property. We do not cover any person for property damage to
property owned by any covered person.

Damage te property in your care. We do not cover any person for property damage to property
of others rented fo, occupied by, used by, or in the care of any covered person, to the extent that
the covered person is required by contract to provide insurance. But we do cover such damages for
loss caused by fire, smoke, or explosion unless another exclusion applies. This exciusion does not
apply to property damage to a motorized land vehicle rented to a covered person if the Extra
Coverage, Rented or borrowed vehicles applies.

Wrongful employment act. We do not cover any damages arising out of a wrongful employment
act. This exclusion does not apply io Employment practices liability coverage if Employment
practices liability coverage is shown in the Coverage Summary.

Discrimination. We do not cover any damages arising out of discrimination due to age, race, color,
sex, creed, national origin, sexual harassment, or any other discrimination. This exclusion does not
apply to Employment practices liability coverage.

intentional acts. We do not cover any darmages arising out of a willful, malicious, fraudulent or
dishonest act or any act intended by any covered person to cause personal injury or property
damage, aven if the injury or damage is of a different degree or type than actually intended or
expected. But we do cover such damages if the act was intended to protect people or property
unless another exciusion applies. An intentional act is one whose consequences could have been
foreseen by a reasonable person. This exclusion does not apply te Employment practices liability
coverage.

Nonpermissive use. We do not cover any person who uses a motorized land vehicle or watercraft
without permission from you or a family member.

Business pursuits. We do not cover any damages ansing out of business activities or business
property in which a covered person has ownership or other interest or is conducted by or on behalf
of a covered person or others.

However, we do cover damages arising out of volunteer work for an organized charitable, religious
of communily group, an incidental business away from home, incidental business at home,
incidental business property, incidental farming, or residence premises conditional business liability,
unless another exclusion applies.

12/08/14 New Jersey Personal Liability Coverage Page T-i2

© Copyight 1985 by Chubb & Son irc. Ferm 4a. 4619028 5/85 MSPS GCO25

wee a ee Pe
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 35 of 46

 

 

 

(FILED: NEW YORK COUNTY CLERK 07/06/2020 09:36 PM INDEX NO. 652918 /2020
NYSCEF DOC. NO - Personal Liability RECEIVED NYSCEF: 07/06/2020
Coverage

 

 

 

Exclusions
icontinued)

“Incidental business away from home" is a self-employed sales activily, or a self-employed
business activity normally undertaken by persons under the age of 18 such as newspaper delivery,
babysitting, caddying, and lawn care. Either of these activities must:

snot yield gross revenues in excess of $15,000 in any year;

shave no employees subject to any workers’ compensation, disability benefits, unemployment
compensation, or other similar laws; and

«conform to local, state, and federal laws.

"Incidental business al home" is a business activity, other than farming, conducted by you in whole
or in part on your residence premises which must:

«not yield gross revenues in excess of $15,600 in any year:

»have no employees subject to any workers’ compensation, disability benefits, unemployment
compensation, of other similar laws; and

»coniorm to local, state, and federal laws.

"Incidental business property" is limited io the rental or holding for rental, to be used as a
residence, of a condominium or cooperative unit owned by a covered person, an apartment unit
rented by a covered person, a one or two family dwelling owned by a covered person. or a three or
four family dwelling owned by a covered person and occupied by you. We provide this coverage
only for premises listed in the Coverage Summary unless the rental or holding for rental is for:

2a residence of yours thal is occasionally rented and that is used exclusively as a residence: of

+ part of a residence of yours by one or two roomers or boarders; or

«part of a residence of yours as an office, school, studio, or private garage.

"Incidental farming” is a farming activity which meets ali of the following requirements:
«ls incidantal to your use of the premises as your residence;
«does not involve employment of others for more than 1,500 hours of farm work during the policy
period;
sdoes not produce more than $25,000 in gross annual revenue from agricultural operations:
sand with respect to the raising or care of animals:
«does not produce mora than $50,000 in gross annual revenues;
«does not involve more than 25 sales transactions during the policy period;
«does not involve the sale of more than 50 animals during the policy period.

"Residence premises conditional business liability” is limited to business or professional activities
when legally conducted by you or a family member at your residence shown in the Coverage
Summary & there is no other valid and collectible insurance, we provide coverage only for personal
injury or property damage arising out of the physical condition of that residence if.

*you do not have any employees involved in your business or professional activities who are subject
to any workers’ compensation, disability benefits, unemployment compensation, or other similar
laws; or, if you are a doctor or dentist, you do not have more than two employees subject to such
laws; and

«you are a home day care provider whose annual gross revenues from this activity do not exceed
$5,000. and you do not provide care for six or more individuals.

We da not cover damages or consequences resulting from business or professional care or

services performed or not performed.
12/08/14 New Jersoy Personal Liability Coverage Page 7-13
© Capyngnt 1985 by Chubb & Sor inc. For no. 4610529 S85 WIa48 900-20
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 36 of 46

 

(FILED: NEW YORK COUNTY CLERK 07/06/2020 09:36 PM INDEX NO. 652918/2020
NYSCEF DOC. NO.pA copay Liability RECEIVED NYSCEF: 07/06/2020

Coverage

Exclusions
{continued}

 

The following exclusion, Contamination, applies only to “incidental farming" as described
under the exclusion, Business pursuits.

Contamination. We do not cover any actual or alleged damages arising out of the discharge,
dispersal, seepage, migration or release or escape of pollutants. Nor do we cover any cost or
axpense arising out of any request, demand or order to:

-extract pollutants from land or water:

sremoave, restore or replace polluted or contaminated Jand or water; or

+test for, monitor, clean up, remove, contain, treat, detoxify or neutralize pollutants, or in any way
respond to or assess the effects of pollutants.
However, this exclusion does not apply if the discharge, dispersal, seepage, migration, release or
escape is sudden and accidenta!. A “pollutant” is any solid, liquid, gaseous or thermal irritant or
contaminant, including smoke (except smoke from a hostile fire), vapor, soot, fumes, acids, alkalis,
chemicals and waste. A "Contaminant" is an impurity resulting from the mixture of or contact of a
substance with a foreign substance. "Waste" includes materials to be disposed of, recycled,
reconditioned or reclaimed.

Pursuit or hoiding of public office. We do not cover any damages arising out of a covered
person’s pursuit or holding of an elected public office. But we do cover such damages for you or a
family member if.
«the annual compensation of the office, whether accepted or not, does not exceed $20,000; and
«the hours required to perform the duties of the office do not exceed an annual average of 20 hours
of work per week during the policy period.

Financial guarantees. We do not cover any damages for any covered person's financial guarantee
of the financial performance of any covered person, other individual or organization.

Professional services. We do not cover any damages for any covered person’s performing or
failure io perform professional services, or for professional services for which any covered person is
legally responsible or licensed.

Acts of war. We do not cover any damages caused directly or indirectly by war, undeclared war,
civil war, insurrection, rebeilion, revolution, warlike acts by military forces or personnel, the
destruction or seizure of property for a military purpose, or the consequences of any of these
actions.

Contractual liability. We cdo not cover any assessments charged against a covered person as a
member of a homeowners, condominium or cooperative association. We also do not cover any
damages arising from contracts or agreements made in connection with any covered person's
business. Nor do we cover any liabifity for unwritten contracts, or contracts in which the [liability of
others is assumed after a covered loss.

12/08/14 New Jersey Personal Liability Coverage Page T-14

& Geoyiar: 1885 by Cub & Son inc. Form no. 4610025 aS iiaeg agogs

Tn A de ee Me ee
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 37 of 46

 

 

(FILED: NEW YORK COUNTY CLERK 07/06/2020 09:36 PM INDEX NO. 652918/2020
NYSCEF Doc. NO. 2 RECEIVED NYSCEF: 0?
Personal Liability
Coverage

 

 

 

Exclusions
(continued)

Covered person's or dependant's personal injury. We do not cover any damages for personal
injury for any covered person or their dependents where the uitimate beneficiary is the offending
party or defendant. We also do not cover any damages for personal Injury fer which you or a family
member can be held legally lable, in any way, to a spouse, a family member, a person who lives
with you, or a person named in the Coverage Summary. We also do not cover any damages for
personal injury for which a spouse, a family member, a person who lives with you, or a person
named in the Coverage Summary can be held legally liable, in any way, lo you or a family member.

However, we do cover damages for bodily injury arising out of the use of a motonzed land vehicle
for which you or a family member can be held legally liable to a spouse, a family member, or a
person named in the Coverage Summary, or for which a spouse, a family member, or any other
person named in the Coverage Summary can be held legally tiable to you or a family member to the
extent that coverage is provided under this part of your Masterpiece policy.

Liability for dependent care. We do not cover any damages for personal injury for which a
covered person's only legal liability is by virtue of a contract or other responsibility for a dependent's
care,

Fungi and mold. We do not cover any actual or alleged damages arising out of mold, the fear of
mold, of any consequences resulting from mold or the fear of mold, other than as provided under
the Extra Coverage, Fungi and mold. “Mold” means fungi, mold, mold spores, mycotoxins, and the
scents and other byproducts of any of these.

Liability for the acts of others. We do not cover any person for damages arising from:

eany entrustment of property;

>the failure to supervise or the negligent supervision of any person; or

eany parentat or ownership Hlability.
This exclusion applies only to damages arising out of the ownership, maintenance or use of any
motorized land vehicle, watercraft 26 feet or Jonger or with more than 50 engine rated horsepower,
aircraft, or hovercraft.
This exclusion does not apply to:

«the Extra Coverage, Rented or borrowed vehicles; or

«any other coverage provided undet an exclusion in this part of your policy.

Nuclear or radiation hazard. We do not cover any damages caused directly or indirectly by
nuclear reaction, radiation, or radioactive contamination, regardless of how it was caused.

The following exclusions, Maticious or crimina! acts and Special exclusions, apply solety to
Employment practices liability coverage.

Malicious or criminal acts. We do nol cover any damages arising out of a willful, malicious, or
criminal act or omission by any person whether or not the injuries or damages are actually intended,
expected, or foreseeable by a reasonable person, But we do cover such damages if the act was
intended to protect people, unless another exciusion applies.

12/08/14 New Jersey Personal Liability Coverage Page T-75
© Copyrigat “985 by Chunb & Son Inc Form no. 4610029 S85 “ans 90020
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 38 of 46

 

 

 

(FILED: NEW YORK COUNTY CLERK 07/06/2020 09:36 PM INDEX NO. 652918/2020
NYSCEP boc. N° -Darsonal Liability RECEIVED NYSCEF: 07/06/2020
Coverage
Exclusions
(continued)

Special exclusions. We do not cover the following:

+«matters which may be deemed uninsurable according to any federal, state. or local statute,
regulation, ordinance, or common law of the United States of America, its territories or possessions,
or Puerto Rico under which the policy is construed;

«occurrences arising out of the breach of an actual or implied written or oral agreement related to
employment;

*costs incurred to comply with any order, grant, or agreement to provide non-monetary relief; or

soccurrences arising out of any actual or alleged violation of any of the responsibilities, obligations, or
duties imposed by the Consolidated Omnibus Budget Reconciliation Act, Employment Retirement
Income Security Act of 1974, Fair Labor Standards Act {except the Equal Pay Act), state wage
payment and collection laws, Federat [nsurance Contributions Act, Immigration Reform and Contra!
Act of 1986, National Labor Relations Act. Cccupational Safety and Health Act, Social Security Act.
Workers' Adjusiment and Retraining Notification Act, including any amendments to these laws,
promutgated rules, or regulations or any provisions of any similar federal, state, or local statute,
regulation, ordinance, or common law of the United States of America, its territories or possessions,
or Puerto Rico.

12/08/14 New Jersey Personal Liability Coverage Page T-16

© Copyngnt *985 by Chutb & Son ine Form no. 4640029 5/85 “Pars 9-00.29
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 39 of 46

 

 

(FILE : NEW YORK COUNTY CLERK 09/08/2020 05:28 PM INDEX NO. 652588/2028
NYSCEP poCc. NO. 3 RECEIVED NYSCEF: 02/06/2020

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

nacene _-- wweneeeX
ZALE CONTRACTING INC, SUMMONS
Plaintiff INDEX #
FILED:
LEE GODFREY and YUN JAE CHUNG
Defendants
oot eee nnn een eee pre neeneneneneenuneneennenene x

TO THE ABOVE NAMED DEFENDANTS:

YOU ARE HEREBY SUMMONED to answer the Complaint in the above entitled action and to
serve a copy of your Answer on the plaintiffs attorney within twenty (20) days after the service of this
Summons, exclusive of the day of service, or within thirty (30) days after completion of service where
service is made in any other manner than by personal delivery within the State. The United States of
America, if designated as a defendant in this action, may answer or appear within sixty (60) days of
service hereof. In case of your failure to appear or answer, judgment will be taken against you by default
for the relief demanded in the Complaint.

The basis of the venue designated im this action ts the residence of the plaintiff.

Dated: May 2, 2019
Brooklyn, New York =

wn a A ee -
ME. ee 7

MICHAEL F. KING, ESQ.
Attorney for Plaintiff
256 937 St. FL

Brooklyn, NY 11209
718-238-202 |

      

TO: Lee Godfrey
$70 Fifth Avenue, Unit 7
New York, NY 10010

Yun Jae Chung

170 Fifth Avenue, Unit 7
New York, NY [0010

2 0f 5
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 40 of 46

 

 

(FILED: NEW YORK COUNTY CLERK 09/08/2020 05:28 pM INDEX NO. 652988/2028
NYSCEF DOC. NO. 3 RECEIVED NYSCEF: 02/06/2026

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

 

noses Xx
ZALE CONTRACTING INC. VERIFIED COMPLAINT
Plaintiff INDEX #
LEE GODFREY and YUN JAE CHUNG FILED::
Defendants
---X

Plaintiff. complaining of the Defendants by its attorney, MICHAEL F. KING, respectfully alleges:

JURISDICTION: Plaintiff designates NEW YORK COUNTY as venue based on Defendants’
residence and situs of contract performance.

FIRST: That at all times hereinafter mentioned, Plaintiff was and is a domestic corporation
located in Queens County, City and State of New York doing business as a general contractor in building
construction, decoration, and alteration.

SECOND: That upon information and belief, Defendants LEE GODFREY and YUN JAE
CHUNG are residents of New York County and the owners of a condominium apartment known as No. 7,
[APARTMENT] in The Sohmer Piano Building Condominium, [CONDOMINIUM] located at 170 Fifth
Avenue, New York, 10010.

THIRD: On or about April 4, 2016, defendants retained the Plaintiff as general contractor to
provide selective demolition of portions of the subject premises and for masonry work to enlarge
windows and doors, remodeling of the kitchen, flooring, and sundry carpentry, as is more particularly set
forth in its proposal, denominated Proposal 2016-8, [AGREEMENT] dated April 4, 2016 and addressed
to Andrew Pollock Architect, PC., for the sum of $1,334,985,42.

FOURTH: Prior to the commencement of work pursuant to the AGREEMENT Plaintiff was
advised by The CONDOMINIUM that VIP Fire Sprinklers, Inc, [VIP] on information and belief. a
domestic corporation, having its principal place of business located at 700 Columbia Street, Brooklyn,
NY... was reconstructing the sprinkler system for the entire building ]CONDOMINIUM] as required by
the NYC Building Code as amended, and that all work on the sprinkler system located in the
[APARTMENT] was to be done by VIP as well.

FIFTH: In accordance with the advisement from the CONDOMINIUM management to the

Plaintiff referenced above. VIP was retained by the Plaintiff to install new sprinkler heads and piping to
include testing of the system, all for an estimated cost of $20,875.00.

2 of

an
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 41 of 46

 

 

(FILED: NEW YORK COUNTY CLERK 03/08/2020 05:28 PM INDEX NO. 652988/2026
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 02/08/2029

SIXTH: On March 5, 2017 at approximately 4 A.M. the water tight integrity of the sprinkler
system located in the APARTMENT failed causing extensive damage to portions of the
APARTMENT. to wit: extensive damage to the newly installed flooring, subflooring, insulation, and
window frames.

SEVENTH: On information and belief, VIP Fire Sprinklers had been performing work on the
aforementioned system on or about the date of occurrence.

EIGHTH: On information and belief. at the date and time of the occurrence, VIP had act
completed installation and testing of the sprinkler system located in the APARTMENT.

NINTH: At the date and time of the occurrence described above. a majority of the work that
plaintiff had been hired to perform had been completed. The failure of the sprinkler system set the job
back by a considerable margin and caused Plaintiff to engage in additicnal work to perform under all
terms of the contract with the Defendant.

TENTH: In order to complete the work as required, Plaintiff, with defendants’ knowledge and
approval, proceeded to repair the damage caused by the failure of the sprinkler system as a necessary
condition precedent tc completion of the renovation project.

ELEVENTH: Plaintiff removed water damaged construction materials, winie simultaneously
purchasing and installing new materials per the original terms of the contract. The cost of the
materials and the labor involved arnounted to $280,456.00

TWELFTIL Defendants have refused io pay any portion of the $280,456.00, to the detriment
of the Plaintiff and resulting in unjust enrichment benefiting the Defendant.

 

WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, in the
amount of $280,456.00, plus interest thereon from the date of March 5". 2017.

Dated: Brooklyn, NY

May 2, 2019 y
A Vg é Ly

MICHAEL F. KING (ES
Attorney for plnineite
256 93 St, 1° FI.
Brooklyn, NY 14209
"1 8-238-202 |

 

tad
Oo

rh
Ct
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 42 of 46

 

(FILED: NEW YORK COUNTY CLERK 03/08/2020 05:28 PM INDEX NO. '652988/2028

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/06/2028

VERIFICATION

 

 

 

 

 

SYONGD'*s y USK
es
>>
mH! TTT at
3 rd Sot
~~ r woe pom tery in y = - ~ + = *
=" GNEIW ZA > cer, rele a wh Yo EW MASer Sos *
- 1 ” m = 7 ot oR ROT ao om At
fie & is eine oF ZRLE A £a_¢
whe Corocration mared ir the within action;
mo - oo = aye 4 2 KR
phat he “as the foregoing Compiaint, ne + rae
contenis uvereof, ang that the sara is true is Sw? nmowlesge
-_- ww ~ = eRe “ -~ - > = =
RCBPT ag TO matcers therein stated te allegea up Formaticy
and belief, ama 45 t2 those matters ne believes Lt to bt trie:
Deponen t further says tat the reason tnis Yeri7icaiicn
4 =, - + a ~ a ra ~ a 7 ot a
is maae by Deponent and nou fy Zale is because the said Sale if a
ed 2 ” oo = + =) =, ~ =. moe SS WT om.
omesric Bisiness rpora lion organized under the & or New Yor
2 - os - > = -F ~~ os wen * o -”
State a Decoremt is an Officer cnereof, “co .it President
AT App Ret Tes mr
ZALE SONTBAC PiNG INC.
ous fo: 4
i i
BY) La
Lar Tomes tp s = ee
Zbigniew! Zalewski, President
a

  

Sworn to before me this
day of April, 2o1

DIANE MARIE HUDSON
NOTARY PUBLIC, STATE OF NEW YORK
Registration No. 01HU6148657
Qualified in Queens County
Commission Expires May 22, 20-.-.->..

4 of 5
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 43 of 46

 

 

 

(FILED: NEW YORK COUNTY CLERK 05/08/2020 05:28 PM INDEX NO.
NYSCEF boc. NO. 3 RECEIVED NYSCEF:
index No. Year 2019

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

ZALE CONTRACTING INC.,

Plainuff.
~against-

LEE GODFREY and YUN JAE CHUNG,

Defendant (s)

 

SUMMONS & VERIFIED COMPLAINED

Signature (Ruie 120-1. 1-a} Lh bh: A Ff

eee F. King, BSq. 7
Attorney for Plaintiff
Office and Post Office Address
256- 93° Street 1° Fl.
Brooklyn, NY 11209
(718) 238-2021

ie

Attorney (s) for

Service of a copy of the within is hereby admitted.
Dated:

 

Attornes (5} for -++++-++-++--+-

 

Sir: Please take notice

NOTICE OF ENTRY.

That the within is 2 (certified) copy of a duly entered in the office of the
Clerk of the within named court on

 

NOTICE CE
That an order of which the within is 2 truc copy will be presented for
Setilement io ihe BON One ofthe judecs of the within named court,
Al on the day of : al M.
Dated: Yours, etc.
MICHAEL F. KING. ESQ.
Attorney for Plaintiff

Office and Post Office Address
256 93" Street 1 FL.
Brooklyn, NY 11209
(718) 238-2021

2

Attorney for:

an

Oo

th
Al

‘6525988/2020

02/08/2028
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 44 of 46

SUPREME COURT OF THE STATE OF NEW YORK

 

 

COUNTY OF NEW YORK
x
LEE GODREY and YUN JAE CHUNG
Piaintiff/Petitioner,
- against - Index No,652918/2020
CHUBB INSURANCE LTD. and THE
CHUBB CORPORATION
Defendant/Respondent.
x
NOTICE OF ELECTRONIC FILING
(Mandatory Case}

(Uniform Rule § 202.5-bb)
You have received this Notice because:

1) The Plaintiff/Petitioner, whose name is listed above, has filed this case using the
New York State Courts E-filing system ("NYSCEF"), and

2) You are a Defendant/Respondent (a party) in this case.

e If you are represented by an attorney:
Give this Notice to your attorney. (Attorneys: see “Information for Attorneys” pg. 2).

 

e If you are not represented by an attorney:
You will be served with all documents in paper and you must serve and file your
documents in paper, unless you choose to participate in e-filing.

 

If you choose to participate in e-filing, you must have access to a computer and a
scanner or other device to convert documents into electronic format, a connection
to the internet, and an e-mail address to receive service of documents.
The benefits of participating in e-filing include:
® serving and filing your documents eiectronically
® free access to view and print your e-filed documents
@ limiting your number of trips to the courthouse
® paying any court fees on-line (credit card needed)
To register for e-filing or for more information about how e-filing works:
® visit: www.nycourts.gov/efile-unrepresented or

@ contact the Clerk's Office or Help Center at the court where the case was filed. Court
contact information can be found at www.nycourts.gov

 

Page 1 of 2 EFM-1
Case 1:20-cv-07230 Document 1-1 Filed 09/03/20 Page 45 of 46

To find legal information to help you represent yourself visit www.nycourthelp.gov

Information for Attorneys
(E-filing is Mandatory for Attorneys)

An attorney representing a party who is served with this notice must either:

1) immediately record his or her representation within the e-filed matter on the
NYSCEF site www.nycourts.gov/efile ; or

 

2) file the Notice of Opt-Out form with the clerk of the court where this action is
pending and serve on all parties. Exemptions from mandatory e-filing are limited to
attorneys who certify in good faith that they lack the computer hardware and/or
scanner and/or internet connection or that they lack (along with ail employees subject
to their direction) the knowledge to operate such equipment. [Section 202.5-bb(e)]

For additional information about electronic filing and to create a NYSCEF account, visit the
NYSCEF website at www.nycourts.gov/efile or contact the NYSCEF Resource Center

(phone: 646-386-3033; e-mail: nyscef@nycourts.gov).

 

7H17/2020

 

David S. Gould

33 Whitehall Street, 16th Floor

 

 

 

 

 

Name
Russo & Toner, LLP New York, New York 10004
Firm Name Address
(212) 482-0001
Phone

dgould@russotoner.com

E-Maii

 

Chubb Insurance Ltd.

Wd Egrle Ovinakon Boulevard Sure HO
Oeondale NM ('S62

 

 

 

2/24/20

Index # Page 2 of 2 EFM-1
ae te
Seaver es
oS a aa eee

es

OES oS
DRS

oe

ee
PES

Ss Ro eS
See ees aes ERG OS
Sa @

Ee Sect Ree :

Sue RESUS Pree ee ERR

BISA A SEG WA SU
See 5

ey

BS Sea

mentee a ee ous See
HSS OSs Soy See
ves : oe

: Sees

ee

Ce eas So ae

_—

LRN BR
Be ee

SSSA s fy ee

es

ee

es BO

& Sa

RE Oe omens

Sees

Hee
See

TES ae

Sas

ONS

seater ee

2

eee SS

oe

Seon
Fin SES

: Rs
Sein

S
tae

oe

Cee

ore

NS

eee

Nes

Soo

oe

B ee
SgIe Da Sew ek ane AN
AROS SS

Ue

Cee

eos

oe

me

Ree eae
HES

recs
eee

ee

SURE GS:

ES

Does

poets

HESS

SNe

PES

Ses

ene

ey RER NE
ESN

Sees
me

ee oS es

es ERS

2 ee

ROS

pees:

See
EES eee
eee Seer

SORE UO eR a formers

one

Pa Sean

oe -
Os

es eS

ae

LS

MUS
s ee
PE ee

NE

ee

os
Sa

POSES

EEE ES

SS Tanne BUSe

eee
BERS!

Renee ete
oa

eas : ee

8

ee

Ges ti

es

SO

seen

 
